Citation Nr: 1018451	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-34 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a compensable disability rating for a hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 until 
retiring in May 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In support of his claim (and others that he also had 
appealed), the Veteran testified at a videoconference hearing 
in August 2007 before the undersigned Veterans Law Judge of 
the Board.  During the hearing, the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

The Board subsequently issued a decision in March 2008 
denying those other claims the Veteran also had appealed - 
for service connection for bilateral heel spurs and chronic 
sinusitis.  But the Board remanded his remaining claim for a 
higher, i.e., compensable rating for his hiatal hernia to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.  The AMC since has completed 
this additional development, which included providing 
additional notice then required by the Veterans Claims 
Assistance Act (VCAA).  However, after giving the Veteran 
time to submit additional evidence and argument in response 
to this additional VCAA notice, which he did, the AMC issued 
a supplemental statement of the case (SSOC) in November 2009 
continuing to deny this remaining claim, so it is again 
before the Board.




FINDINGS OF FACT

The Veteran's hiatal hernia causes persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation (reflux), accompanied by substernal pain and 
resulting in considerable impairment of health.  However, he 
does not have vomiting, material weight loss and hematemesis 
or melena with moderate anemia or other symptom combinations 
causing severe impairment of health.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating, but no 
greater, for the hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, 
Diagnostic Code (DC) 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate or incomplete, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C.A. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2004 and more recently in March 2008 (following and as a 
result of the Board's March 2008 remand).  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 2008 
letter complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And although the Board's March 2008 remand directed the 
sending of that additional letter to also comply with 
Vazquez, this decision since, as mentioned, has been 
overturned on appeal in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.).  So there was no need to provide that 
additional notice to the extent it concerned this now 
overturned decision.

Moreover, since providing that additional VCAA notice in 
March 2008, the AMC has readjudicated the claim in the 
November 2009 SSOC - including considering additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  It is 
worth reiterating in this regard that if, as here, the notice 
provided prior to the initial adjudication of the claim was 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim, including in a 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, this timing error in the provision of this 
additional, 
post-adjudicatory, notice has been rectified because the 
claim has been reconsidered since providing all necessary 
notice.  See again Mayfield IV and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), private medical records, VA treatment 
records, a transcript of his videoconference hearing 
testimony, and lay statements in support of his claim. In 
addition, he had a VA compensation examination to assess the 
severity of his hiatal hernia, which is the determinative 
downstream issue since his appeal is for a higher rating for 
this disability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's hiatal hernia was 
in August 2004, so quite a while ago relatively speaking.  
But the report of that evaluation contains the findings 
needed to properly evaluate his hiatal hernia disability, 
especially when considered along with the additional medical 
and other evidence that he has submitted during the several 
years since that examination.  38 C.F.R. § 4.2.  
Consequently, another examination to reassess the severity of 
this disability is not needed because there is 


sufficient evidence, already of record, to fairly decide this 
claim insofar as assessing the severity of this disability. 
 See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Also keep in 
mind that the Board is partially granting the claim by 
assigning a higher rating, albeit not the highest possible 
rating.

The Board is also satisfied there was substantial compliance 
with its March 2008 remand directives.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268 (1998).  This included sending the Veteran the VCAA 
notice letter in March 2008, allowing him an opportunity to 
submit additional medical or other evidence in response 
(which he did), and then readjudicating his claim in the 
November 2009 SSOC.  

Whether the Veteran is Entitled to a Compensable Rating for 
his Hiatal Hernia

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, held that in determining the 
present level of disability for any increased-evaluation 
claim, the Board must consider whether to "stage" the rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from one year 
before the claim was filed, so, here, since March 2003, until 
VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The current rating for the Veteran's hiatal hernia, as 
mentioned, is 0 percent, meaning noncompensable under 38 
C.F.R. § 4.114, DC 7346.

Under DC 7346, a 10 percent rating is assignable for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Lastly, a 60 percent 
rating is assignable for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, DC 7346.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.



Applying these criteria to the facts of this case, the Board 
finds that the Veteran is entitled to a higher 30 percent 
rating for his hiatal hernia, though no greater.  
The evidence of record, including his VA and private 
outpatient treatment records and the report of his August 
2004 VA compensation examination, establishes that his hiatal 
hernia has been manifested by persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation (reflux), accompanied 
by substernal or arm or shoulder pain causing considerable 
impairment of health.  

In August 2004, the Veteran was treated on an outpatient 
basis by the local VA Medical Center (VAMC) for complaints of 
burning and pain in his chest.  He also reported difficulty 
swallowing.  That same month, at his VA compensation 
examination, he described experiencing occasional heartburn 
and regurgitation.

During his more recent August 2007 videoconference hearing, 
the Veteran testified that, due to his hiatal hernia 
symptoms, he has had to make adjustments in his lifestyle.  
He avoids activities that would aggravate or bring on his 
hiatal hernia, including sports.  He also reported changes in 
his diet.  He described being unable to perform tasks at his 
current occupation.  He mentioned symptoms including burning 
pain in his chest, heartburn, difficulty breathing, 
additional saliva, and regurgitation.

Even more recently, in 2009, the Veteran was treated at the 
Bethesda Gastroenterology Clinic.  He reported experiencing 
gastroesophageal reflux disease (GERD) symptoms daily.  He 
also described experiencing pain in his esophagus, constant 
belching, and intraabdominal pressure.  He said the pain 
occurs after eating and also when bending forward.  The 
diagnosis was stable anemia, esophagitis chronic reflux, 
chronic GERD, and dysphagia.  The evaluating private 
physician indicated the Veteran primarily has heartburn 
without regurgitation.



The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the VA and 
private physicians' comments.  Moreover, he is uniquely 
suited to describe the severity, frequency, and duration of 
his hiatal hernia symptoms.  See Falzone v. Brown, 8 
Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

So resolving all reasonable doubt in his favor, the Veteran's 
claim for an increased rating must be granted, to the extent 
his rating is being raised to 30 percent retroactive to March 
25, 2004, the date of receipt of his claim for a higher 
rating.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
There is not the required evidence of impairment at this 
higher level within the one year immediately preceding the 
receipt of his claim to make this higher rating retroactively 
effective to any earlier date.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997), discussing three possible effective 
dates that may be assigned depending on the facts of the 
particular case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 
C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim 
by a year or less, the date that the increase is 
shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim 
by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).



The evidence of record also does not establish the Veteran is 
entitled to a rating higher than 30 percent under DC 7346.  
His hiatal hernia symptoms have not included vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations causing severe 
impairment of health, the requirements for the next higher 
rating of 60 percent.  Indeed, he has a current diagnosis of 
stable anemia by the Bethesda Gastroenterology Clinic, and he 
has denied experiencing vomiting throughout the course of 
this appeal.  Additionally, the record does not contain 
evidence of material weight loss, hematemesis, or melena due 
to his hiatal hernia.  Furthermore, there are no competent 
and credible indications of resulting severe impairment of 
health.  He testified during his August 2007 videoconference 
hearing that, while his hiatal hernia limited some of his 
activities required of his then current occupation, he was 
still employed and able to perform the required tasks.  The 
higher 30 percent rating being granted as a result of this 
decision, therefore, is the most appropriate rating for his 
disability since one year prior to filing his claim for a 
higher rating for this disability.  So the Board need not 
"stage" this rating.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Extra-schedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some 
impairment in his occupational functioning and capacity.  But 
the extent of this impairment is adequately contemplated by 
the schedular rating criteria, which reasonably describe the 
effects of his disability.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment (meaning above and beyond 
that contemplated by the schedular rating assigned - now 30 
percent), suggesting the Veteran is not adequately 
compensated for this disability by the regular rating 
schedule.  All of the evaluation and treatment he has 
received for his hiatal hernia has been on an outpatient 
basis, not as an inpatient, much less a frequent inpatient.  
So the Board need not refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 30 percent rating, though no greater, is granted for 
the hiatal hernia retroactively effective from March 25, 
2004, the date of receipt of this claim, subject to the laws 
and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


